BEAUCHAMP, Judge.
The appeal is from a conviction for murder without malic* with a punishment of four years in the penitentiary. The facts of the case are much the same as in the former trial (see Bell v. State, 189 S. W. (2d) 1022) in which the sentence was twc years in the penitentiary.
The record is before us without bills of exception. The charg* of the court is quite lengthy, but we believe that when- considere* in its entirety it fairly presents the law on all issues raised b3 the testimony. Lengthy exceptions to the court’s charge were filed, but they are of such general nature that they do no' advise us with sufficient clarity the grounds for such genera exceptions. No brief has been filed in behalf of the appellant an* we are unable to determine with certainty the complaint whicl he may have in mind. We are furnished with no authorities ii support of the exceptions.
*107The judgment of the trial court is affirmed.